



WARNING

The President of the panel hearing this appeal directs that the following
    should be attached to the file:

An order restricting publication in this proceeding under
    ss. 486(1), (2), or (3) of the
Criminal Code
shall continue. 
    These sections of the
Criminal Code
provide:

486.    (1)        Any proceedings against an accused shall be held in
    open court, but the presiding judge or justice may order the exclusion of all
    or any members of the public from the court room for all or part of the
    proceedings if the judge or justice is of the opinion that such an order is in
    the interest of public morals, the maintenance of order or the proper
    administration of justice or is necessary to prevent injury to international
    relations or national defence or national security.

(2)         For the purpose of subsection (1), the proper
    administration of justice includes ensuring that:

(a)     the interests of the witnesses
    under the age of eighteen years are safeguarded in all proceedings; and

(b)     justice system participants who
    are involved in the proceedings are protected.

(3)         If an accused is charged with an offence under section 151,
    152, 153, 153.1, 155 or 159, subsection 160(2) or (3) or section 163.1, 171,
    172, 172.1, 173, 212, 271, 272 or 273 and the prosecutor or the accused applies
    for an order under subsection (1), the judge or justice shall, if no such order
    is made, state, reference to the circumstances of the case, the reason for not
    making an order.  R.S., c. C-34, s. 442; 174-75-76, c. 93, s. 44;
    1980-81-82-83, c. 110, s. 74, c. 125, s. 25; R.S.C. 1985, c. 19 (3rd Supp.), s.
    14; c. 23 (4th Supp.), s. 1; 1992, c. 21, s. 9; 1993, c. 45, s. 7; 1997, c. 16,
    s. 6; 1999, c. 25, s. 2; 2001, c. 32, s. 29; 2001, c. 41, s. 16, 34 and
    133(13), (14); 2002, c. 13, s. 20; 2005, c. 32, s. 15; 2005, c. 43, ss. 4 and
    8(3)(a).




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. J.C., 2013 ONCA 495

DATE: 20130723

DOCKET: C55212

Laskin, Gillese and Strathy JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

J.C.

Appellant

Alison Craig for the appellant

Christine Tier for the respondent

Heard and released orally: July 18, 2013

On appeal from the conviction entered on July 22, 2011
    and the sentence imposed on September 30, 2011 by Justice T. David Little of
    the Superior Court of Justice, sitting without a jury.

ENDORSEMENT

[1]

The appellant appeals his convictions for assault with a weapon and
    sexual assault. He makes three submissions on his appeal: 1) the trial judge
    erred in his assessment of the complainants credibility and reliability; 2)
    the trial judge erred in holding that the Crown had proved that the appellants
    exercise of authority vitiated the complainants consent and; 3) the trial
    judges reasons for rejecting the appellants evidence were conclusory and
    inadequate.

(1)

The trial judges assessment of the complainants credibility and
    reliability

[2]

In his assessment of the complainants credibility, the trial judge was
    alive to the inconsistencies between her evidence and the evidence of the
    appellants daughter. In his view those inconsistencies were overshadowed by the
    consistencies in their evidence, specially their evidence that the appellant
    exercised a reign of power, fear and indeed, terror in the household. That was
    the trial judges call to make.

[3]

The trial judge did not expressly refer to the reliability of the
    complainants evidence. It is understandable that he did not do so. The
    material acts giving rise to these charges were admitted by the appellant. The
    complainants evidence about those acts was not so lacking in detail to raise
    any concerns about the reliability of her evidence.

[4]

Accordingly, we decline to give effect to this ground of appeal.

(2)

The appellants
    exercise of authority

[5]

To determine whether the complainants consent was vitiated, the trial
    judge applied the two-part test from Justice Fishs judgment in
R. v. Saint-Laurent
and Justice Watts text on Bill C-127. Although the trial judges reasons are
    brief, his findings that the appellant was in a position of authority and used
    that authority to force the complainant to comply with his demands are fully
    supported by the evidence. The appellant used religious indoctrination to
    establish a hierarchy in which he was in power and the women in the household
    were subservient. He used that authority to force his will on the complainant.
    She testified at length that the appellant was in total control and that she
    acquiesced in his demands out of fear. At one point in her evidence, she
    testified poignantly:

I, I felt sick. Each time it happened I felt sick, but I felt
    that, at that point, that if I didnt follow along, and that because I wasnt
    broken, that I deserved what I was getting.

[6]

Accordingly, we have no doubt on this record that the appellants
    exercise of authority vitiated the complainants consent. Thus, this ground of
    appeal fails.

(3)

The trial judges reasons for rejecting the appellants evidence

[7]

The trial judges reasons for rejecting the appellants evidence are
    brief. However, on our review of this record, the trial judge was entirely
    justified in disbelieving the appellants evidence. The case against the
    appellant was overwhelming. Moreover, as the Supreme Court of Canada has
    repeatedly said, a reasoned acceptance of a complainants evidence is a basis
    by itself for rejecting an accuseds evidence.

[8]

Accordingly, the appeal is dismissed.

John Laskin J.A.

E.E. Gillese J.A.

G.R. Strathy J.A.


